Opinion issued April 10, 2014.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00849-CV
                           ———————————
               MELVIN RAYMOND SCHIELD, JR., Appellant
                                        V.
                      DIANNA LEE SCHIELD, Appellee



                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 62712



                         MEMORANDUM OPINION

      Appellant, Melvin Raymond Schield, Jr., perfected an appeal from the trial

court’s judgment signed on August 10, 2012. The trial court clerk filed the clerk’s

record on March 4, 2013. The court reporter filed the reporter’s record on June 14,
2013. Appellant’s brief, therefore, was due to be filed no later than July 15, 2013.

See TEX. R. APP. P. 4.1(a), 38.6(a). This Court granted appellant’s motion for

extension of time to file his brief, extending the due date to October 14, 2013. See

TEX. R. APP. P. 38.6(d).

      On October 18, 2013, after appellant failed to timely file a brief, the Clerk of

this Court notified appellant that he had failed to timely file a brief and that failure

to file a brief by October 28, 2013 could lead to dismissal of this appeal. See TEX.

R. APP. P. 38.8(a), 42.3(b). The Clerk of this Court notified appellant at his address

at the Pam Lychner State Jail, 2350 Atascosita Road, Humble, Texas 77396. This

notice was returned to the Court, and the Court was informed that appellant had

been released and that the notice could not be forwarded.

      Accordingly, because appellant has not filed a brief or responded to the

Court’s notice, and has not provided us with any other address or means of

contacting him, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a), 42.3(b), 43.2(f). We dismiss any pending motions as moot.



                                   PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                           2